Citation Nr: 0010956	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of a right clavicle fracture.  

2.  Entitlement to a compensable initial rating for residuals 
of a left femur medial condyle fracture.  

3.  Entitlement to a compensable initial rating for residuals 
of multiple rib fractures.  

4.  Entitlement to a compensable initial rating for residuals 
of a right pubic bone fracture.  

5.  Entitlement to an increased initial rating for residuals 
of a right olecranon process fracture, currently rated as 10 
percent disabling.  

6.  Entitlement to service connection for impaired bilateral 
visual acuity, to include hyperopia and bilateral cataracts.  

7.  Entitlement to service connection for residuals of a 
traumatic hemopneumothorax.  

8.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to May 
1947.  He also served as a member of the military reserves 
from 1948 until 1960, with several periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for impaired visual 
acuity of both eyes, residuals of a head injury, and 
residuals of a traumatic hemopneumothorax.  He was also 
awarded service connection for residuals of a right clavicle 
fracture, residuals of a left femur medial condyle fracture, 
residuals of multiple rib fractures, residuals of a right 
pubic bone fracture, and residuals of a right olecranon 
process fracture.  The veteran responded with an October 1997 
notice of disagreement regarding all issues within the May 
1997 RO rating decision.  

That same month, he was afforded a statement of the case 
regarding the issues of service connection for impaired 
visual acuity of both eyes, residuals of a head injury, and 
residuals of a traumatic hemopneumothorax, and he responded 
with a December 1997 VA Form 9 substantive appeal, perfecting 
his appeal of these issues.  


FINDINGS OF FACT

1.  No medical evidence has been presented demonstrating a 
nexus between the veteran's current visual disability and any 
in-service disease or injury.  

2.  No medical evidence has been presented of a current 
disability resulting from any in-service pulmonary injury, 
including a traumatic hemopneumothorax and a pulmonary 
infarction of the left lung.  

3.  No medical evidence has been presented of a current 
disability resulting from any in-service injury to the 
veteran's head.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for impaired 
visual acuity, to include bilateral cataracts and hyperopia, 
is not well grounded, and must be denied.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

2.  The veteran's claim for service connection residuals of a 
traumatic hemopneumothorax is not well grounded, and must be 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

3.  The veteran's claim for service connection residuals of a 
head injury is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
injured in December 1955 when he was physically assaulted 
while on reserve duty.  At the time he was brought to the 
emergency room of a nearby hospital, he was fully oriented 
but unable to remember the circumstances of the attack 
against him.  He was diagnosed with numerous bone fractures, 
a hemopneumothorax resulting from a trauma to the chest wall, 
and an infarction of the left lung due to embolism.  He was 
hospitalized for several months for recuperation purposes.  A 
follow-up military medical examination was afforded him in 
November 1956, and no respiratory disabilities or 
disabilities of the head were noted.  Chest X-rays displayed 
"no residual evidence of pulmonary infarction."  Also, his 
bilateral vision was tested and found to be 20/20 in each 
eye, for distances both near and far.  However, the veteran, 
a military pilot, was removed from flight status due to a 
disability of the right elbow which was found to impair his 
ability operate aircraft.  

In September 1996, the veteran filed a claim for the 
residuals of an alleged assault during service.  His listed 
disability included a disability of the right arm, residuals 
of a concussion, headaches, and impaired visual acuity.  He 
was afforded several VA medical examinations in order to 
verify his claims.  

The veteran was afforded a VA visual acuity examination in 
April 1997.  His best corrected distance acuity was 20/30 in 
the right eye, and 20/25 in the left.  All peripheral fields 
were full to confrontation testing bilaterally, and 
extraocular muscle movement was within normal limits.  
Hyperopia and bilateral cataracts were diagnosed.  

The veteran was also afforded an April 1997 cranial 
neurological examination.  He gave a history of a head 
injury, resulting in a concussion and brief loss of 
consciousness, incurred in 1955 following an assault while on 
reserve duty.  He knew of no surgery performed on his head 
following this incident, and he denied any current 
difficulties with headaches and/or blurred vision.  Upon 
objective examination, he was alert and fully oriented.  His 
cranial nerves were all intact, and sensory or coordination 
deficits were noted.  Deep tendon reflexes of the upper and 
lower extremities were in the average normal range.  In order 
to ambulate, the veteran used a cane or a wheelchair, 
following a right leg amputation due to peripheral vascular 
disease.  His diagnoses included "status post brain injury, 
concussion" and a "normal cranial nerve exam."  

The RO considered this evidence and issued a May 1997 rating 
decision which denied service connection for impaired visual 
acuity of both eyes, residuals of a head injury, and 
residuals of a traumatic hemopneumothorax.  The veteran filed 
a timely notice of disagreement, initiating an appeal of 
these issues.  

A personal hearing was afforded the veteran in April 1998 
before RO personnel.  He testified on his own behalf.  
According to his testimony, he was hit over the head with a 
gun while on reserve duty in 1955, and suffered a head 
injury.  Thereafter, he has experienced headaches, with a 
frequency of "a couple a month," for which he uses aspirin, 
with good result.  Regarding his vision, the veteran 
testified that "for a while I had problems, but then 
everything got better."  Nevertheless, he did begin to use 
glasses sometime after he was assaulted in service, but was 
not sure of the exact date.  Finally, he testified that after 
the assault incident in service, he experienced occasional 
shortness of breath.  

The RO considered this evidence and continued the prior 
denials of service connection for the claimed disabilities.  
This appeal was then forwarded to the Board.  


Analysis

The veteran seeks service connection for impaired visual 
acuity of both eyes, residuals of a head injury, and 
residuals of a traumatic hemopneumothorax.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  The term 'active military 
service' includes active duty, any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during which 
the claimant was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991);  38 C.F.R. § 3.6(a) (1999).  

As an initial matter, the veteran's service personnel records 
reflect that he was on either active duty for training or 
inactive duty training when he was assaulted in December 
1955.  Because he has been granted service connection for 
disabilities incurred in this period of service, his December 
1955 service qualifies as 'active military service' within 
the meaning of 38 U.S.C.A. § 101(24) (West 1991) and 38 
C.F.R. § 3.6(a) (1999).  

Nevertheless, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a service 
connection claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Grottveit v. Brown, 5 Vet. App. 92 (1993); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Caluza v. Brown, 7 Vet. App. 
498 (1995).  To be well grounded, a claim must be supported 
by evidence that suggests more than a purely speculative 
basis for an award of benefits; evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  


I.  Service connection - Impaired visual acuity

For the reasons to be discussed below, the veteran's claim 
for service connection for impaired visual acuity of the eyes 
is not well grounded, and must be denied.  

According to the 1997 VA visual acuity examination report, 
the veteran has a current medical diagnosis of bilateral 
cataracts and hyperopia.  As these diagnoses were rendered by 
a competent medical expert and are uncontroverted, they are 
accepted by the Board as sufficient evidence of a current 
disability.  However, the record does not include evidence 
that these disabilities result from an injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999); see Wade v. West, 11 
Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  

According to the veteran's service medical records, he was 
physically assaulted in December 1955, and incurred numerous 
bone fractures, a hemopneumothorax resulting from a trauma to 
the chest wall, and an infarction of the left lung due to 
embolism.  No specific medical findings were recorded of any 
loss of visual acuity immediately following the attack. When 
the veteran was given a November 1956 follow-up medical 
examination, his bilateral vision was tested and found to be 
20/20 in each eye, for distances both near and far.  No 
bilateral cataracts, hyperopia, blurring, or other visual 
deficiency was observed.  A disability of the eyes was not 
diagnosed until 1997, more than 30 years after the veteran's 
last service period, and no medical expert of record has 
suggested this current disability results from a disease or 
injury incurred in or aggravated by active military service.  
For this reason, the veteran's claim is not well grounded, 
and must be denied.  See Wade, supra.  

The veteran himself has offered his own assertions that his 
in-service injuries incurred in December 1955 have resulted 
in his current impaired visual acuity, but as a lay person, 
his testimony on expert medical issues is insufficient to 
well grounded his claim.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the veteran has not presented evidence of a 
nexus between any in-service disease or injury and a current 
visual disability.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  For this reason, his claim for 
service connection for impaired visual acuity, to include 
hyperopia and bilateral cataracts, is not well grounded, and 
must be denied.  Id.  

II.  Service connection - Residuals of a traumatic 
hemopneumothorax

For the reasons to be discussed below, the veteran's claim 
for service connection for residuals of a traumatic 
hemopneumothorax is not well grounded, and must be denied.  

According to the service medical records, the veteran had a 
hemopneumothorax resulting from a trauma to the chest wall, 
and an infarction of the left lung due to embolism, both 
resulting from the December 1955 assault against him.  
However, he was afforded several months' hospitalization, and 
by the time of his November 1956 follow-up medical 
examination, no respiratory disabilities were noted upon 
evaluation.  Chest X-rays taken at that time revealed "no 
residual evidence of pulmonary infarction."  The remainder 
of the medical record lacks any evidence of a current 
respiratory disability, including any residuals of a 
hemopneumothorax or an infarction of the left lung.  In the 
absence of a current diagnosis, there can be no valid claim, 
and the claim for service connection for residuals of a 
respiratory injury is not well grounded.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Caluza, 
supra.  

While the veteran testified at his personal hearing that he 
occasionally has shortness of breath, mere respiratory 
symptomatology, in the absence of underlying pathology, is 
insufficient to constitute a current disability.  Cf. Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  Overall, the veteran 
has not submitted evidence of a current medical disability, 
resulting from his in-service pulmonary injuries, for which 
service connection may be awarded.  His claim for service 
connection for residuals of a traumatic hemopneumothorax is 
therefore not well grounded, and must be denied.  See Caluza, 
supra.  


III.  Service connection - Residuals of a head injury

For the reasons to be discussed below, the veteran's claim 
for service connection for residuals of a head injury is not 
well grounded, and must be denied.  

The veteran was afforded a VA medical examination in 1997 in 
order to assess any current residuals of his in-service head 
injury, incurred in December 1955 when he was struck in the 
head during an assault.  He gave a history of a 1955 head 
injury, resulting in a concussion and brief loss of 
consciousness.  Upon objective examination, he was alert and 
fully oriented.  His cranial nerves were all intact, and 
sensory or coordination deficits were noted.  Deep tendon 
reflexes of the upper and lower extremities were in the 
average normal range.  The VA medical examiner rendered 
diagnoses of "status post brain injury, concussion" and a 
"normal cranial nerve exam."  

In describing the veteran as "status post brain injury, 
concussion," the VA examiner merely acknowledged the 
veteran's prior medical history of a head injury in 1955, 
without diagnosing a current disability.  This conclusion is 
clearly supported by the second diagnosis of a "normal 
cranial nerve exam," and a lack of additional findings.  As 
such, the medical evidence does not reflect any current 
diagnosis or disability resulting from a head injury in 
service for which service connection may be afforded the 
veteran.  In the absence of a current disability, there can 
be no valid claim, and the claim for service connection for 
residuals of a head injury is not well grounded.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Caluza, 
supra.  

The veteran himself has stated that he experiences headaches 
a couple of times a month since service.  While he is 
competent to testify regarding such easily observable 
symptomatology, he, as a lay person, is not qualified to 
offer evidence of medical etiology or causation.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].   
Therefore, his personal testimony is insufficient evidence of 
a current medical disability, and his claim remains not well 
grounded.  Id.  

In conclusion, the veteran has not submitted medical evidence 
of a current disability; his claim for service connection for 
residuals of a head injury is therefore not well grounded, 
and must be denied.  See Wade, supra.  


ORDER

1.  Service connection is denied for impaired visual acuity, 
including bilateral cataracts and hyperopia.  

2.  Service connection is denied for residuals of a traumatic 
hemopneumothorax.  

3.  Service connection is denied for residuals of a head 
injury.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran was awarded service connection in May 1997 for 
residuals of a right clavicle fracture, residuals of a left 
femur medial condyle fracture, residuals of multiple rib 
fractures, residuals of a right pubic bone fracture, and 
residuals of a right olecranon process fracture.  He 
responded with an October 1997 notice of disagreement 
regarding the initial ratings assigned for these 
disabilities, initiating an appeal of these issues.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
he was not sent a statement of the case concerning these 
initial rating issues until September 1999.  Thereafter, it 
does not appear from the record that the veteran filed a 
substantive appeal within the statutory time limit of 60 days 
after mailing date of the statement of the case, or 1 year 
after the mailing date of the underlying rating decision, 
whichever is later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).  

Because a veteran's appeal of a particular issue is not 
perfected until a timely substantive appeal is filed, the 
Board cannot consider the merits of the increased initial 
rating issues in the present case without first determining 
if these issues have been properly perfected for appeal.  See 
Rowell v. Principi, 4 Vet. App. 9, 16 (1993).  Thus, a 
question exists in the present case as to whether the veteran 
filed a timely substantive appeal on these issues.  As the RO 
has not yet addressed the issue of timeliness, the case must 
be remanded for review of this issue by the agency of 
original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In light of the above, this appeal is remanded for the 
following additional development:

The RO should review the record and 
determine if the veteran's substantive 
appeal, on the issues of increased 
initial ratings for residuals of a right 
clavicle fracture, residuals of a left 
femur medial condyle fracture, residuals 
of multiple rib fractures, residuals of a 
right pubic bone fracture, and residuals 
of a right olecranon process fracture, 
was filed in a timely fashion.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a statement of the case 
on this new and separate issue, to 
include the laws and regulations 
concerning timeliness.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 12 -


